     Case 2:19-cv-02195-MCE-DB Document 46 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CESAR N. HERNANDEZ,                              No. 2:19-cv-2195 MCE DB P
12                       Plaintiff,
13           v.                                        ORDER
14    A. CONSTABLE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se. On November 30, 2020, defendants moved

18   to compel plaintiff to respond to their request for production of documents and interrogatories.

19   Defendants also sought extensions of deadlines set out in the discovery and scheduling order.

20   (ECF No. 42.) On December 1, 2020, this court granted plaintiff’s motion for an extension of

21   time to respond to defendants’ request for admissions and interrogatories. (ECF No. 43.) Those

22   responses were due December 30.

23          Plaintiff has not filed an opposition to defendants’ motion and it is not clear whether,

24   considering the extension of time to respond to discovery, defendants’ still seek to compel the

25   discovery identified in their motion.

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-02195-MCE-DB Document 46 Filed 02/02/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that within twenty days of the date of this order,

 2   defendants shall inform the court about the status of their motion to compel and whether they

 3   continue to seek an extension of any deadlines set out in the discovery and scheduling order.

 4
     Dated: February 1, 2021
 5

 6

 7

 8

 9

10

11
     DLB:9
     DB/prisoner-civil rights/hern2195.mtc follow up
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
